 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MADIHA MINER,                                 CASE NO. C19-0847JLR

11                              Plaintiff,               ORDER STRIKING MOTIONS
                  v.
12
           KING COUNTY SUPERIOR
13
           COURT - JUVENILE,
14
                                Defendant.
15
           On June 19, 2019, the court entered an order remanding this action to King County
16
     Superior Court because this court lacks subject matter jurisdiction over Plaintiff Madiha
17
     Miner’s complaint. (See Order (Dkt. # 6).) The matter is closed, and pursuant to Local
18
     Rule LCR 3(i), the Clerk will remand this action on July 3, 2019. See Local Rules W.D.
19
     Wash. LCR 3(i).
20
           Despite the court’s ruling, on June 25, 2019, Ms. Miner filed three motions,
21
     including a motion requesting a subpoena duces tecum (Mot. 1 (Dkt. # 7)), a motion to
22


     ORDER - 1
 1   remove the action to the Washington Supreme Court (Mot. 2 (Dkt. # 9)), and motion for a

 2   default judgment against Defendant King County Superior Court, Juvenile (Mot. 3 (Dkt.

 3   # 10)). Even liberally construed, none of these motions constitutes a motion for

 4   reconsideration of the court’s remand order and all are nonsensical. Her motion for a

 5   subpoena duces tecum asks the court “to submit all evidence with the United States

 6   Supreme [C]ourt,” a request which is incoherent given the procedural posture of this

 7   case. (Mot. 1 at 1.) With respect to Ms. Miner’s second motion, there is no process

 8   under law for removing an action from a federal district court to the Washington Supreme

 9   Court. (See Mot. 2.) Finally, concerning her last motion, there is no basis for granting a

10   default judgment in this matter. (See Mot. 3.) Not only does the court lack subject matter

11   jurisdiction to do so (see Order at 3), but there is no indication on the docket that Ms.

12   Miner has served Defendant and no order of default is on file (see generally Dkt.).

13          Based on the foregoing, the court STRIKES Ms. Miner’s motions (Dkt. ## 7, 9,

14   10), and DIRECTS the Clerk to remove them from the court’s calendar.

15          Dated this 26th day of June, 2019.

16

17                                                     A
                                                       JAMES L. ROBART
18
                                                       United States District Judge
19

20

21

22


     ORDER - 2
